In an action to recover the sum of $15,000 allegedly due to the plaintiff under a written contract of employment, in which the defendant corporation asserted a counterclaim of $15,000 based upon the plaintiff’s alleged misappropriation of certain moneys belonging to it, the defendant appeals: (1) from an order of the Supreme Court, Kings County, dated November 28, 1962, which: (a) granted plaintiff’s motion and directed partial summary judgment in his favor for $12,500, together with interest thereon and costs; and (b) severed and continued the action as to the $2,500 balance of plaintiff’s claim; and (2) from the judgment of said court entered November 30, 1962'on said order (see 37 Mise 2d 117). Judgment and order reversed, with $10 costs and disbursements, and motion denied. In our opinion, a triable issue exists as to whether the plaintiff ever agreed to reimburse the defendant with respect to any debts of plaintiff’s former employer which the defendant may have paid. Ughetta, Acting P. J., Kleinfeld, Hill, Rabin and Hopkins, JJ., concur.